Exhibit 12.1 NORFOLK SOUTHERN CORPORATION AND SUBSIDIARIES Computation of Ratio of Earnings to Fixed Charges Year ended December 31, Six months ended June 30, 2012 ($ in millions) EARNINGS Income from continuing operations before income taxes as reported $ Add (subtract): Total interest expenses (as detailed below) Amortization of capitalized interest 5 9 8 7 6 6 Income of partially owned entities(1) Total earnings $ FIXED CHARGES Interest expense on debt $ Interest expense on unrecognized tax benefit 1 (9
